OPINION — AG — ** NATIONAL GUARD — LEAVE FOR DUTY ** WHEN ORDERED BY PROPER AUTHORITY TO ACTIVE SERVICE, ALL OFFICERS AND EMPLOYEES OF THE STATE, OR SUBDIVISION THEREOF, OR MUNICIPALITY THEREIN, WHO ARE MEMBERS OF THE NATIONAL GUARD, ARE ENTITLED, UNDER THE PROVISIONS OF 44 Ohio St. 209 [44-209], TO LEAVE WITH PAY FOR ONLY THE FIRST TWENTY CALENDAR DAYS OF SUCH LEAVE FROM CIVIL EMPLOYMENT TAKEN DURING A CALENDAR YEAR. ACTIVE DUTY PERFORMED ON NORMAL NON WORKING DAYS FOR THE INDIVIDUAL INVOLVED IS 'NOT' CONSIDERED PART OF THE TWENTY CALENDAR DAYS AUTHORIZED. " ACTIVE SERVICE " AS USED IN 44 Ohio St. 209 [44-209] REFERS TO SERVICE ORDERED BY EITHER STATE OR NATIONAL AUTHORITIES. (GOVERNOR, MILITARY SERVICE, LEAVE, SALARY, EMPLOYMENT) CITE: 44 Ohio St. 209 [44-209], 72 Ohio St. 48 [72-48] (MIKE D. MARTIN)